[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] REVISED JUDGMENT AFTER HEARING ON DECEMBER 18, 2000
The file indicates three rulings by the short calendar or assignment judge on this file under Practice Book § 17-34, 10-54-10-19 and Connecticut General Statutes § 52-139.
Those rulings state:
  1. "The defendant waives any right to present defenses under P.B. § 17-34a." (Silbert, J., 9/11/00 Item 106).
  2. "Articulation: the defendant may offer evidence relating to the present amount of damages but not as to liability." (Silbert, J., 10/19/00 Item 112).
  3. "Objection to defendant's notice to present defenses. Sustained." (Silbert, J., 11/17/00 Item 115).
An opportunity was afforded at 10 a.m. on December 18, 2000 for the parties to "complete the record." Both parties appeared and made statements. The court reaffirms the principal damages in the sum of $18,367.71. The defendant's "offer of proof" at the hearing in damages consisted of inadmissable evidence under our rules and the law of the case as stated and recorded by Judge Silbert's above three rulings.
The judgment of 5/9/00 is updated as follows:
  Principal/Damages                              $18,367.71 Interest to 5/9/00.        $4,171.00 to 12/18/00              $  337.22           $ 4,508.22 CT Page 15843 Attorney's fees            $3,803.75 to 12/18/00              $1,468.75           $ 5,272.50
Final Total                                    $28,148.43
Cost to be taxed by the clerk.
By the Court,
Reynolds, J.